Reid, J.
1. The alleged newly discovered evidence which was set up as ground of the motion for a new trial could, by the exercise of ordinary diligence, have been discovered by the defendant before the trial; and there was therefore no error in overruling this ground of the motion.
2. While this is not a strong case under the evidence, there was some evidence to support the verdict, which was approved by the trial judge. The weight of the evidence and the credibility of the witnesses were passed upon by a jury of the vicinage, and, there being no error of law, their finding upon these matters is not subject to review by this court.

Judgment affirmed.